Broyles, C. J.
The bill of exceptions was certified by the judge on the 6th day of December, 1933, and was filed in the office of the clerk of the trial court on the 26th day of December, 1933. Under repeated rulings of the Supreme Court and the Court of Appeals, the reviewing court has no jurisdiction of a case where the bill of exceptions was filed in the office of the clerk of the trial court more than fifteen days after its certification.

Writ of error dismissed.


MacIntyre and Querry, JJ., concur.

Oze R. Horton, for plaintiff in error.
S. W. Ragsdale, solicitor-general, contra.